Citation Nr: 1738702	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a scar secondary to lumbar spine surgery, to include the question of whether the reduction of the disability rating from 10 percent to a noncompensable rating effective April 10, 2013 was proper. 

2.  Entitlement to a disability evaluation in excess of 40 percent for status post lumbar fusion, microdiscectomy and fusion revision, with intervertebral disc syndrome (IVDS) and degenerative joint disease (DJD), characterized as a low back disorder, prior to November 30, 2010. 

3.  Entitlement to a disability evaluation in excess of 40 percent for a low back disorder, since March 1, 2011.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.  

5.  Entitlement to a disability evaluation in excess of 20 percent for neuritis of the left lower extremity. 

6.  Entitlement to an initial compensable disability evaluation for reflux esophagitis.  

7.  Entitlement to service connection for chronic diarrhea, claimed as colon ulcer, to include as secondary to service-connected low back disorder. 

8.  Entitlement to service connection for a painful hip condition. 

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for vertigo, and, if so, whether service connection is warranted for vertigo.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

11.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1990 to September 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issue of the evaluation of the low back disorder was last before the Board in November 2014, whereupon it was remanded to the RO for further development.  Following the issuance of an April 2015 supplemental statement of the case, the issue of entitlement to an increased rating for low back disorder was returned to Board for its adjudication, which is included in the adjudication of the other enumerated issues above.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While an assigned evaluation is in dispute here, the Veteran is currently employed, and has not alleged that he is unemployable due to service-connected disabilities. Accordingly, no TDIU claim is inferred at this time.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran's representative in a July 2017 correspondence asserted that it was improper for the RO to fail to certify the separate claims of entitlement to an increased rating of the service-connected left shoulder disorder and entitlement to service connection for a right shoulder disorder to the Board.  Upon review, the Board finds that the Veteran was required to submit a substantive appeal of the November 2016 statement of the case (SOC) that addressed these two claims within 60 days of the issuance of the SOC, which they did not.  Accordingly, the Board does not have jurisdiction to address these two claims.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.202. 

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):  entitlement to increased evaluations for low back disorder, right lower extremity radiculopathy, and neuritis of the left lower extremity; the propriety of the reduction of the evaluation of the lumbar spine surgery scar; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for vertigo, and, if so, whether service connection is warranted for vertigo; service connection for PTSD and sleep apnea.  


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's reflux esophagitis has been shown to be productive of persistent recurrent epigastric distress with dysphagia, pyrosis, reflux, and regurgitation, as well as sleep disturbances, recurrent nausea, and recurrent melena. 

2. The competent medical evidence does not demonstrate that the Veteran's chronic diarrhea was incurred in service or is otherwise attributable to his service, to include as secondary to a service-connected disability.  

3. The competent medical evidence does not demonstrate that the Veteran has a separately diagnosable painful hips condition.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, and no higher, for reflux esophagitis with GERD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.114, Diagnostic Code 7346 (2016).  

2.  Service connection for chronic diarrhea, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  Service connection for a painful hips condition is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Increased Rating of Reflux Esophagitis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In the specific case of evaluating diseases of the digestive system the Board is cognizant that although diseases may differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2016). 

In this regard, 38 C.F.R. § 4.114 indicates that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. Here, the Veteran has been rated as noncompensable for mild reflux esophagitis pursuant to Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.2.  Diagnostic Code 7399 refers to an unlisted disability of the digestive system.  Diagnostic Code 7346 pertains to hiatal hernia.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2016).  The Board can identify no more appropriate diagnostic codes, and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346.

Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Private treatment records from Carolina East Physicians dating between June 2013 to March 2014 indicate that the Veteran sought treatment for nausea, abdominal pain and slightly runny bowel movements, and reported that he had been experiencing these symptoms for the past four months.  He also reported a history of ulcerative colitis.  A July 2013 endoscopy revealed mild distal esophagitis and mild diffuse gastritis.  A corresponding colonoscopy showed mild chronic nonspecific colitis with microhemorrhages but not significant histopathology.  A March 2014 outpatient record indicated that the Veteran continued to complain of chronic diarrhea with no specific etiology at that point in time.  

The Veteran was afforded a battery of VA examinations to evaluate possible etiologies for his gastrointestinal issues in March 2015, and also to determine the severity of those gastrointestinal issues.  He reported that he had experienced chronic diarrhea for more than 15 years with loose stools and some cramping and bloating.  He also reported a history of blood in stool.  The examiner noted a history of an ulcerative colitis diagnosis in 2007 but a lack of evidence of ulcerative colitis on the more recent colonoscopy in 2013.  The Veteran's bowel disturbance with abdominal distress was noted to be frequent, such that he reported that he had to have bathroom access at all times due to persistent diarrhea.  On a corresponding March 2015 esophageal conditions examination, the examiner further noted that the Veteran experienced infrequent episodes of epigastric distress and reflux specifically associated with his esophagitis.
  
The Veteran was afforded a new VA examination to specifically evaluate the severity of his esophagitis in June 2015.  On this examination, his esophagitis was identified as gastroesophageal reflux disease, or GERD, with a diagnosis back to 2006.  He reported that he experienced symptoms of heartburn and indigestion, and that his symptoms had increased over the years.  The examiner noted the following symptomatology: persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation.  In addition, the examiner acknowledged sleep disturbances caused by esophageal reflux four or more times per year lasting less than a day at a time, recurrent nausea four or more times per year lasting less than a day at a time, and recurrent melena four or more times per year lasting less than a day at a time.  No esophageal stricture, spasm or diverticula was noted.  It was the examiner's opinion that the esophagitis had no functional impact on the Veteran's ability to work.  

Post-service VA treatment records indicate that the Veteran began seeking treatment for symptoms of gastrointestinal distress in 2013 and was diagnosed with esophageal and stomach ulcers.  In a January 2014 outpatient record the Veteran reported fullness, burning sensation, and abdominal pain with diarrhea, and specifically denied dysphagia, hematemesis, constipation, melena, hemorrhoids, stool alterations, or jaundice.  Subsequent treatment records show that the Veteran has continued to receive treatment for various gastrointestinal issues to include symptoms of reflux.  

Upon consideration of the evidence, the Board finds that the Veteran's reflux esophagitis warrants a 10 percent evaluation due to the fact that he exhibits several symptoms directly attributable to his reflux esophagitis, although they are individually not severe.  On the June 2015 VA examination he reported symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation, as well as sleep disturbances, recurrent nausea, and recurrent melena, all of which occurred four or more times per year and lasted less than a day at a time.  Although the June 2015 VA examiner opined that the reflux esophagitis did not have any functional impact on the Veteran's ability to work, the fact that he reported experiencing so many of the symptoms specifically outlined by the regulations must be accounted for in his disability rating.  Therefore, the Board finds that he is entitled to a 10 percent rating for his reflux esophagitis.  That being said, both the March 2015 and June 2015 examiners found that the reflux esophagitis had no impact on the Veteran's ability to work, which suggests that the detailed symptoms were not severe.  The Veteran's treatment records, both private and public, do not indicate that the symptoms of esophageal distress result in significant impairment in the Veteran's health, as would be necessary for a 30 percent rating.   Thus, the Veteran's reflux esophagitis symptomatology corresponds most closely with the criteria for a 10 percent rating pursuant to Diagnostic Code 7346.  

Legal Criteria for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Chronic Diarrhea

The Veteran asserts that his chronic diarrhea is directly attributable to his service-connected low back disorder.  Specifically, he contends that he developed ulcerative colitis as a result of his history of use of pain medication to alleviate the symptoms of his low back disorder and that his chronic diarrhea is due to the ulcerative colitis.  

To begin, the Board notes that the Veteran's service treatment records document no complaints of or treatment for any symptoms of chronic diarrhea or any other symptoms that would be indicative of ulcerative colitis, which would preclude a determination that service connection is warranted on a direct basis pursuant to 38 C.F.R. § 3.303(a).  Accordingly, as the Veteran's entire claim is based on his development of ulcerative colitis due to continued use of pain medication to alleviate symptoms of his service-connected low back disorder, the Board will restrict its analysis to the secondary-service connection theory set forth by the Veteran. 

As detailed previously, the Veteran sought treatment from Carolina East Physicians in June 2013 for nausea, abdominal pain and slightly runny bowel movements, and reported that he had been experiencing these symptoms for the past four months.  He also reported a history of ulcerative colitis.  A July 2013 endoscopy revealed mild distal esophagitis and mild diffuse gastritis.  A corresponding colonoscopy showed mild chronic nonspecific colitis with microhemorrhages but not significant histopathology.  A March 2014 outpatient record indicated that the Veteran continued to complain of chronic diarrhea with no specific etiology at that point in time.  

In a March 2015 VA examination, the Veteran reported that he had experienced chronic diarrhea for more than 15 years with loose stools and some cramping and bloating.  He also reported a history of blood in the stool.  The examiner noted a history of an ulcerative colitis diagnosis in 2007 but a lack of evidence of ulcerative colitis on the more recent colonoscopy in 2013.  The Veteran's bowel disturbance with abdominal distress was noted to be frequent, such that he reported that he had to have bathroom access at all times due to persistent diarrhea.  After a physical examination and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's chronic diarrhea condition was proximately due to or the result of using pain medication to alleviate symptoms of his low back disorder.  In support thereof, the examiner stated that medical literature did not support that chronic diarrhea was a known risk for prolonged NSAID use to alleviate pain.  The examiner also noted that the Veteran's 2013 colonoscopy did not show any underlying inflammatory or infectious conditions, which suggested that over the 15 year history of having chronic diarrhea the Veteran's condition had not worsened and thus was not aggravated by his continuing use of pain medication over that same period of time. 

A review of postservice VA treatment records shows that the Veteran reported that he sought treatment privately for chronic diarrhea in 2007 and was diagnosed with ulcerative colitis via colonoscopy carried out by Eastern Carolina Internal Medicine in September 2007.  Based on the 2013 colonoscopy by Carolina East Physicians, VA medical professionals determined that the Veteran did not have indicia reflective of ulcerative colitis.  In a November 2014 outpatient record, the Veteran's history of gastrointestinal symptoms was reviewed, and the Veteran was diagnosed with irritable bowel syndrome.  The Veteran has subsequently continued to seek treatment with essentially this same diagnosis. 

Upon consideration of the record, the Board finds that the preponderance of the record is against a determination that service connection is warranted for chronic diarrhea as secondary to pain medication use to alleviate symptoms of the low back disorder.  The Board acknowledges that the Veteran is competent to describe how his chronic diarrhea symptoms have persisted ever since he began to take NSAID pain medication to alleviate the symptoms of his low back disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that his chronic diarrhea is the result of his use of NSAIDs to alleviate the symptoms of his low back disorder.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's assertions must be considered in light of the March 2015 VA examiner's opinion that it was less likely than not that the Veteran's chronic diarrhea was proximately due to or the result of NSAID use to alleviate symptoms of the low back disorder.  The Board notes that the examiner did not specifically state that the chronic diarrhea was aggravated by the low back disorder; however, they supported their opinion by explicitly discussing the fact that the Veteran's chronic diarrhea had not worsened in the 15 years since he began experiencing symptoms, which strongly suggests that the condition was not aggravated beyond its normal progression by continued use of NSAIDs.  Furthermore, the examiner highlighted the lack of medical support for the contention that chronic diarrhea was a risk factor of prolonged NSAID use.  This detailed discussion of the Veteran's medical history combined with reference to medical literature lends the March 2015 examiner's opinion significant probative weight.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings). 

The Veteran has not submitted any specific evidence tending to show that his chronic diarrhea is the result of his prolonged use of pain medication to alleviate the symptoms of his low back disorder.  Thus, the Board finds the March 2015 VA examiner's opinion regarding whether the chronic diarrhea is attributable to the low back disorder to be far more probative than the Veteran's own assertions, and accordingly concludes that the preponderance of the evidence is against the Veteran's claim of service connection for chronic diarrhea on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).

The Veteran may still be entitled to service connection if all of the evidence establishes that the chronic diarrhea is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is nearly a 10 year gap between discharge and the diagnosis of ulcerative colitis in September 2007.  Furthermore, the Veteran's contention that his chronic diarrhea is attributable to prolonged use of pain medication due to his low back disorder was refuted by the March 2015 VA examiner.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's chronic diarrhea is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for chronic diarrhea under 38 C.F.R. §§ 3.303(d) and 3.310 is denied, and as such the Veteran's claim for chronic diarrhea in total must be denied. 

Painful Hip Condition 

The Veteran contends generally that he experiences painful hips and that service connection is warranted for this condition.  Upon review of the record, the Board finds that the Veteran does not have a separately diagnosable painful hips condition and that therefore service connection for painful hips is not warranted.  

The Veteran's service treatment records do not contain any complaints, findings, treatment or diagnoses relating to a painful hip condition.  Post-service VA medical records do not indicate that the Veteran has ever been diagnosed with a specific hip condition.  The Veteran was evaluated as having some weakness with certain movements in a March 2011 outpatient record, and in October 2014 the Veteran did complain of pain in his left hip, but both of these complaints were associated with his low back disorder and lower extremity radicular conditions.  A physical examination in October 2014 revealed that his motor functions were normal in both hips.  

The Veteran was afforded a VA examination in March 2015 to evaluate the nature and severity of his painful hips condition.  He reported experiencing bilateral hip pains with any repetitive use, but did not endorse experiencing any flare-ups in his symptoms of chronic hip pain.  A physical examination revealed that he had normal range of motion in both hips, even after repetitive use, and further showed that he   had no weakness, fatigability or incoordination.  The examiner therefore declined to set forth any diagnosis corresponding to the Veteran's reports of bilateral hip pain.  In a corresponding nutritional deficiency examination, the examiner opined that the Veteran's nonspecific joint pains were associated with mild vitamin D insufficiency.  

Upon consideration of the record, the Board finds that there is no evidence to support that the Veteran currently has a separately diagnosable painful hips condition or that he had such a disorder during service.  The Veteran has generally asserted that he has a painful hips condition, but has not provided any specific evidence supporting his assertion.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no evidence of a painful hips condition for VA purposes during any period under appeal.


ORDER

An initial disability rating of 10 percent for reflux esophagitis is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for chronic diarrhea is denied. 

Service connection for a painful hip condition is denied. 


REMAND

The Board remanded the issue of entitlement to an increased rating of the low back disorder in October 2014.  In an April 2015 supplemental statement of the case, entitlement to an increased rating of the low back disorder for both periods on appeal was denied.  Thereafter, in a May 2015 statement of the case, the RO affirmed the reduction of the lumbar back surgery scar to a noncompensable rating and continued the 20 percent rating for left lower extremity neuritis.  The Veteran appealed both the April 2015 supplemental statement of the case and the May 2015 statement of the case in a substantive appeal on a VA Form 9 dated May 27, 2015.  The right lower extremity radiculopathy issue is on appeal, as it stems from the existing increased rating claim.

The Veteran was afforded a VA examination in January 2016 for the purpose of evaluating the severity of his low back disorder, to include neurological manifestations of the bilateral lower extremities that were separately service-connected.  A separate January 2016 examination was for the purpose of evaluating the severity of the lumbar back surgery scar.  Subsequent to these examinations, the RO never issued a supplemental statement of the case readjudicating these issues in light of the new evidence, as would be necessary in the instance where the RO receives additional pertinent evidence before certifying a matter to the Board.  38 C.F.R. §§ 19.31(b)(1), 19.37.  The Veteran has not issued a waiver of consideration of this new evidence by the agency of original jurisdiction.  Accordingly, these issues must be remanded to the RO in order for the RO to issue a supplemental statement of the case in consideration of the new evidence.  

The RO issued an August 2015 rating decision denying entitlement to service connection for sleep apnea and PTSD.  Thereafter, in September 2015 the RO issued a rating decision denying the Veteran's request to reopen the claim of entitlement to service connection for vertigo.  The Veteran submitted a notice of disagreement (NOD) in October 2015 addressing the denial of all three claims and requesting de novo review of the three issues, so within the one year deadline.  The AOJ has not issued a statement of the case which addressed all three of these issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Review all new evidence, and if the benefits cannot be granted issue a supplemental statement of the case addressing the issues of entitlement to increased evaluations for low back disorder, right lower extremity radiculopathy, and neuritis of the left lower extremity, as well as the propriety of the reduction of the evaluation of the lumbar spine surgery scar.  Give the Veteran and his representative an appropriate opportunity to respond, and then return the case to the Board for further consideration.  

2.  Issue a statement of the case (SOC) to the Veteran which addresses the issues entitlement to service connection for sleep apnea and PTSD, as well as the Veteran's request to reopen the claim of entitlement to service connection for vertigo.  The Veteran should be given the appropriate opportunity to respond to the SOC.  If, and only if, he perfects the appeal should the case be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


